DETAILED ACTION
This action is responsive to application filed on 07/11/2019. Claims 1-20 are pending and being considered. Claims 1, 8 and 15 are independent. Thus, claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Chinese Patent Application No.5 CN 201810886489.5, filed on August 6, 2018, which is incorporated herein by reference in its entirety.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 03/31/2020 and 04/29/2021 were filed on or after the mailing date of the application no.16/508,417 filed on 07/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 03/31/2020 and 04/29/2021 are attached to the instant office action.

Title of the Invention
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed, e.g., “AR Technology-Based 
Appropriate action is required.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites phrases, “Provided are a method for information processing, a device, a server and a storage medium. The method includes: …” which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings (Fig. 6) are objected to because of the following informalities: 
The label for element 43 in Fig. 6 is missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. 101
Reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions.  
Regarding independent claim 15, the claim is directed towards “a computer readable storage medium…” which is not limited to falling under the statutory classes of invention set forth. The Examiner notes that the applicant’s specification (Para. [0131]) disclose that “the computer readable medium includes a computer storage medium and a communication medium, where the communication medium includes any medium that facilitates transfer of a computer program from one location to another. The storage medium may be any available medium that can be accessed by a general purpose or special purpose computer”, and does not particularly define the “computer-readable storage media/medium” as excluding signals i.e., a non-transitory computer-readable storage media/medium. Based on current USPTO Policy, when the computer-readable storage media is not specifically defined as excluding signals i.e., a non-transitory computer-readable storage media/medium in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer-readable storage media may embody signals, i.e. transitory media.  
Claims 16-20 are likewise rejected under 35 U.S.C. 101 since they depend on and/or carries the deficiencies of the parent claim 15.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN; Zhijun et al. (US 2017/0161684 A1), hereinafter (Chen), in view of Colangelo; Patrick (US 2014/0328521 A1), hereinafter (Colangelo).

Regarding claim 1, Chen teaches a method for information processing, comprising (Chen, Para. [0004 and Para. [0074], discloses a server-implemented method for acquiring business card information): 
receiving scan information uploaded by a terminal (Chen, Para. [0074], discloses that a first user 140 takes a picture of a face of a second user 150 through a first terminal 110 […]. After that, the first user 140 sends a request for acquiring business card information (for example, by clicking a "business card requesting" button) to a server 130 through the first terminal 110);  
matching the external feature of the target person with a picture in a pre-stored augmented reality (AR) business card to obtain a target AR business card corresponding to the target person (Chen, Para. [0004 and/or 0036], discloses to determine identity information of the target user according to the facial feature information of the target user; verifying the request for acquiring business card information sent by the terminal of the first user;); and 
sending the target AR business card to the terminal (Chen, Para. [0004 and/or 0036], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully).  
However Chen fails to explicitly disclose but Colangelo teaches 5extracting an external feature of a target person from the scan information (Colangelo, Para. [0027], discloses that the client 208 uploads the entire image 302 to the server 102 for facial-recognition processing thereon; an image-analysis module 128 in the memory 108 of the server 102 may analyze the image, using any technique known in the art. For example, the image-analysis module 128 may perform an edge-detect operation on the image 302 to determine the outlines of objects in the image and determine which outlines may correspond to the size/shape of faces; the image-analysis module 128 may further detect the presence of eyes, noses, or mouths within the candidate faces to further refine the possible detected faces […], and/or see also Para. [0029-0030], discloses to compute/determine attributes/features of the captured face image such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses, hats, etc.); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to extract an external feature of a target person from the scan information, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claim 4, Chen as modified by Colangelo teaches the method according to claim 1, wherein Chen fails to explicitly disclose but Colangelo further teaches the external feature of the target person comprises: a face feature, a clothing feature and a wearing article feature (Colangelo, Para. [0029], discloses face attributes such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses (i.e., wearing article), hats (i.e., clothing), facial marks (such as acne, moles, or freckles), (or any other similar attributes)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to extract an external feature of a target person from the scan information, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claim 5, Chen as modified by Colangelo teaches the method according to claim 1, wherein Chen further teaches the matching the external feature of the target person with a picture in a pre-stored AR business card to obtain a target AR business card 5corresponding to the target person comprises (Chen, Para. [0004], discloses to determine identity information of the target user according to the facial feature information of the target user; verifying the request for acquiring business card information sent by the terminal of the first user;): 
Chen, Para. [0028], discloses to acquire business card information that includes the facial feature information of the target user…..e.g., a traversal may be conducted in the first facial feature information set, and a similarity matching is performed one by one on the facial feature information of the target user and each piece of facial feature information in the first facial feature information set. It is judged whether there is facial feature information whose similarity is higher than a preset threshold. If yes, this facial feature information may be used as the facial feature information matching with the facial feature information of the target user).
However Chen fails to explicitly disclose but Colangelo further teaches extracting a reference feature from a picture corresponding to the pre-stored AR business card, wherein the reference feature comprises: a face feature, a clothing feature and a wearing article feature (Colangelo, Para. [0029], discloses to compute face attributes such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses (i.e., wearing article), hats (i.e., clothing), facial marks (such as acne, moles, or freckles), (or any other similar attributes)); and
comparing the external feature of the target person with the reference feature, and taking a 10corresponding AR business card as the target AR business card if a similarity of the comparison is greater than a preset threshold (Colangelo, Para. [0029], discloses that attributes such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses, hats, facial marks (such as acne, moles, or freckles), (or any other similar attribute) are computed for the faces in the two images and a match is declared if the attributes  are equal or within an acceptable error tolerance. In one embodiment, a metric is computed to rate the accuracy of the match, and the match is communicated to the first user 202 only if the metric is above the threshold (e.g., 88%)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to compare the external feature of the target person with the extracted reference feature, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claim 6, Chen as modified by Colangelo teaches the method according to claim 5, wherein Chen further teaches further comprising: Chen, Para. [0062 or 0097], discloses that when the facial feature information of the first user is not included in the request for acquiring business card information sent by the terminal of the second user, it is determined that the request for acquiring business card information sent by the terminal of the first user is verified unsuccessfully. At this moment, the server may not permit the request for acquiring business card information, which means that the business card information of the second user may not be sent to the terminal of the first user); and  
15sending to the terminal a target AR business card having a highest similarity, when the number of the target AR business cards is greater than 1 (Chen, Para. [0004], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully (i.e., whose similarity is higher than a preset threshold, see Para. [0028])).  
However Chen fails to explicitly disclose but Colangelo further teaches sending to the terminal a prompt message indicating that the matching fails (Colangelo, Para. [0029], discloses that the matching failure may be communicated to the first user 202),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to send the terminal a prompt message indicating that the matching fails, as taught by Colangelo, when the matching is deemed inconclusive (target user); Colangelo, Para. [0029].

Regarding claim 7, Chen as modified by Colangelo teaches the method according to claim 1, wherein Chen further teaches after the sending the target AR business card to the terminal, further comprising (Chen, Para. [0004], discloses sending business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully): 
However Chen fails to explicitly disclose but Colangelo further teaches receiving a friend request sent by the terminal according to the target AR business card; and 20forwarding the friend request to a user corresponding to the target AR business card, or recommending an AR business card of a corresponding user of the terminal to the user corresponding to the target AR business card (Colangelo, Para. [0039], discloses that the user 202 may call up information relating to the other user 204. This information may include the other user's 204 first name, last name, alias, nickname, age, tagline, status, common friends on social-media accounts such as FACEBOOK or TWITTER, interests, field of study or work, business card, or other information. The sending of a business card (or similar electronic-contact information) may be accompanied by a request to create a social-media link (i.e., a "friend request"), and viewing of the received contact information may be dependent upon acceptance of the link.).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to receive a friend request sent by the terminal according to the target AR business card, as taught by Colangelo, in order to facilitate secure real-world social interaction between plurality of client devices; Colangelo, Para. [0002 and 0017].

Regarding claim 8, Chen teaches a device for information processing, comprising: a processor and a memory storing instructions thereon, the processor, when executing the instructions, being configured to (Chen, Fig. 10 and Para. [0119], discloses a device 1000 for acquiring business card information according to an example embodiment of the present disclosure. For example, the device 1000 may be provided as a server. Referring to FIG. 10, the device 1000 includes a processing component 1022 which further includes one or more processors, and memory resources represented by a memory 1032, which is configured to store instructions executed by the processing component 1022):  
25receive scan information uploaded by a terminal (Chen, Para. [0074], discloses that a first user 140 takes a picture of a face of a second user 150 through a first terminal 110 […]. After that, the first user 140 sends a request for acquiring business card information (for example, by clicking a "business card requesting" button) to a server 130 through the first terminal 110); 
match the external feature of the target person with a picture in a pre-stored augmented reality (AR) business card to obtain a target AR business card corresponding to the target person (Chen, Para. [0004 and 0036], discloses to determine identity information of the target user according to the facial feature information of the target user; verifying the request for acquiring business card information sent by the terminal of the first user); and send the target AR business card to the terminal (Chen, Para. [0004 and 0035], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully).  
However Chen fails to explicitly disclose but Colangelo teaches extract an external feature of a target person from the scan information (Colangelo, Para. [0027], discloses that the client 208 uploads the entire image 302 to the server 102 for facial-recognition processing thereon; an image-analysis module 128 in the memory 108 of the server 102 may analyze the image, using any technique known in the art. For example, the image-analysis module 128 may perform an edge-detect operation on the image 302 to determine the outlines of objects in the image and determine which outlines may correspond to the size/shape of faces; the image-analysis module 128 may further detect the presence of eyes, noses, or mouths within the candidate faces to further refine the possible detected faces […], and/or see also Para. [0029-0030], discloses to compute/determine attributes/features of the captured face image such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses, hats, etc.); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to extract an external feature of a target person from the scan information, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claim 2011-14, the claims are drawn to the device corresponding to the method of using same as claimed in claims 4-7, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 4-7 are equally applicable to the claims 11-14 of the device, respectively. 

Regarding claim 1015, Chen teaches a computer readable storage medium, storing a computer program, and the computer program, when executed by a processor, implements the steps of (Chen, Para. [0118], discloses a non-transitory computer-readable storage medium including instructions, such as included in the memory 904, executable by the processor 920 in the device 900, for performing): 
receive scan information uploaded by a terminal (Chen, Para. [0074], discloses that a first user 140 takes a picture of a face of a second user 150 through a first terminal 110 […]. After that, the first user 140 sends a request for acquiring business card information (for example, by clicking a "business card requesting" button) to a server 130 through the first terminal 110); 
match the external feature of the target person with a picture in a pre-stored augmented 15reality (AR) business card to obtain a target AR business card corresponding to the target person (Chen, Para. [0004 and 0036], discloses to determine identity information of the target user according to the facial feature information of the target user; verifying the request for acquiring business card information sent by the terminal of the first user); and send the target AR business card to the terminal (Chen, Para. [0004 and 0035], discloses to send business card information corresponding to the identity information of the target user to the terminal of the first user if the request for acquiring business card information sent by the terminal of the first user is verified successfully).  
However Chen fails to explicitly disclose but Colangelo teaches extract an external feature of a target person from the scan information (Colangelo, Para. [0027], discloses that the client 208 uploads the entire image 302 to the server 102 for facial-recognition processing thereon; an image-analysis module 128 in the memory 108 of the server 102 may analyze the image, using any technique known in the art. For example, the image-analysis module 128 may perform an edge-detect operation on the image 302 to determine the outlines of objects in the image and determine which outlines may correspond to the size/shape of faces; the image-analysis module 128 may further detect the presence of eyes, noses, or mouths within the candidate faces to further refine the possible detected faces […], and/or see also Para. [0029-0030], discloses to compute/determine attributes/features of the captured face image such as eye-to-eye separation, nose length, eye-to-nose-to-mouth distance, skin color, eye color, ear position, hair color, eyeglasses, hats, etc.); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to extract an external feature of a target person from the scan information, as taught by Colangelo, in order to perform facial recognition by comparing/matching the captured facial image attributes against any number of previously uploaded faces in the user database; Colangelo, Para. [0027 and 0030].

Regarding claim 2018-20, the claims are drawn to the computer readable storage medium corresponding to the method of using same as claimed in claims 4-6, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 4-6 are equally applicable to the claims 18-20 of the computer readable storage medium, respectively. 

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN; Zhijun et al. (US 2017/0161684 A1), hereinafter (Chen), in view of Colangelo; Patrick (US 2014/0328521 A1), hereinafter (Colangelo), and further in view of CHI; Ikjoo (US 2015/0254578 A1), hereinafter (Chi).

Regarding claim 102, Chen as modified by Colangelo teaches the method according to claim 1, wherein Chen further teaches before the receiving scan information uploaded by a terminal, further comprising: receiving a registration request sent by the terminal; displaying an information editing page on the terminal according to the registration request (Chen, Para. [0027], discloses that the server may create a unique corresponding account for each registered user. A registered user may upload his or her personal data to the server through a terminal device, and the personal data includes a facial image, business card information, application data etc. In this way, the account information and the corresponding personal data of each registered user may be stored in the server); 
however Chen as modified by Colangelo fails to discloses but Chi teaches generating an AR business card according to text information and picture information edited 15by a user on the information editing page (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information, such as disclosed in Para. [0087-0088], wherein a user interface screen provided from the cloud server 100 to the user terminal 200 is configured such that a user can upload his/her own photo, and can select, write and upload business card information); and 
storing the AR business card (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information and stores the generated business card page in the business card page storing module 110).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chi’ into the teachings of ‘Chen’ as modified by ‘Colangelo’, with a motivation to generate and store an AR business card according to text information and picture information edited 15by a user on the information editing page, as taught by Chi, in order for a server to securely provide and manage business cards; Chi, Para. [0002 and 0032].

Regarding claim 3, Chen as modified by Colangelo in view of Chi teaches the method according to claim 2, wherein Chen fails to discloses but Colangelo further teaches setting different levels of visible permissions for at least one of the text information and the picture information in the AR business card, wherein the visible permissions comprise: only visible to oneself, only visible to a preset group, and public to all (Colangelo, Para. [0039], discloses that the amount and type of information delivered to the first user 202 may be set or controlled by the second user 204, either ahead of time or at the time of matching, by the second user 204 accessing his or her user account information in the database 124. For example, the second user 204 may limit information delivered to the first user 202 if the first user 202 is a certain sex or above or below a certain age. The second user 204 may further limit information based on the type of environment 200; the second user 204 may choose to share more information if the environment is a trusted one, such as a workplace or private party and less information if the environment is an open one, such as a bar, club, or other public social gathering, and as disclosed in Para. [0008], the information may include a first name, last name, alias, hobby, interest, contact information, or business card associated with the user).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Colangelo’ into the teachings of ‘Chen’, with a motivation to set different levels of visible permissions, as taught by Colangelo, in order to facilitate secure real-world social interaction between plurality of client devices; Colangelo, Para. [0002 and 0017].
however Chen as modified by Colangelo fails to discloses but Chi teaches wherein after the generating an AR business card according to text information and picture information edited by a user on the information editing page, further comprising (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information, such as disclosed in Para. [0087-0088], wherein a user interface screen provided from the cloud server 100 to the user terminal 200 is configured such that a user can upload his/her own photo, and can select, write and upload business card information):  
20receiving operation information sent by the user through the terminal; performing any one or more of the following operations according to the operation information; performing an update operation on at least one of the text information and the picture information in the AR business card, wherein the update operation comprises: adding, deleting 25and modifying (Chi, Para. [0093], discloses that the business card page generating/updating module 150 generates the business card page by using the advancingly received business card information and stores the generated business card page in the business card page storing module 110 or updates (or modifies, see Para. [0031]) and stores the business card page pre-stored in the business card page storing module 110 (S102), such as disclosed in Para. [0087-0088], wherein a user can upload his/her own photo (through edition process, shown in fig. 2), and can select, write and upload business card information (as shown in Figs. 3A-3E) on the user terminal 200 as the user interface screen provided to the user terminal 200 in the cloud server 100, and as further disclosed in Para. [0033], further, information which the user likes to introduce himself/herself such as a photo, a resume, promotion contents or an introduction letter is configured in the business card page in addition to the existing name, contact number, address, duty, and the like to break from conformality of the existing business card); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chi’ into the teachings of ‘Chen’ as modified by ‘Colangelo’, with a motivation to perform an update operation on at least one of the text information and the picture information in the AR business card, as taught by Chi, in order for a user to introduce/promote hiself/herself such as a photo, a resume, promotion contents or an introduction letter is configured in the business card page in addition to the existing name, contact number, address, etc.; Chi, Para. [0033].

Regarding claim 209-10, the claims are drawn to the device corresponding to the method of using same as claimed in claims 2-3, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-3 are equally applicable to the claims 9-10 of the device, respectively. 

Regarding claim 2016-17, the claims are drawn to the computer readable storage medium corresponding to the method of using same as claimed in claims 2-3, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-3 are equally applicable to the claims 16-17 of the computer readable storage medium, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Tussy; Kevin Alan (US 20140294257 A1), the disclosure relate methods and systems for obtaining information based on facial identification.
2.	LIN G (CN 103440346 A), the present application relates to method for exchanging and managing electronic business card through mobile terminal i.e. mobile phone, based on human face identification, involves scanning human face by mobile terminal self-camera.
3.	 KAWAGUCHI GORO et al., (JP 2020009145 A), the present disclosure relates to a business card management system, a method, and a program that can access a business card.
4.	ZHANG WEI et al. (CN 104021398 A), this disclosure relates to a wearable intelligent device and method for assisting identity recognition.
5.	HU CHAN (CN 108388609 A), the present invention provides an electronic business card visualization method.
6.	Wu; Chia-Chien et al. (US 20160055371 A1), the present invention relates to a method and an apparatus for recognizing a human face, and more particularly, to smart glasses and a method for recognizing and prompting a human face using the smart glasses.
7.	SUN WENXIN (CN 108052579 A), invention discloses an AR technology-based electronic business card management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496
 

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496